DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/121857 hereinafter referred to as App’857, in view of Okada (US 7,220,181 B2). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1 of the instant application, claim 1 of App’857 teaches an illumination device comprising: 
a light guide plate unit comprising a light guide plate configured to emit, from a light exit surface, light incident inside from a light incident surface (see lines 2-7 of claim 1 of App’857); 
a light projecting unit comprising an optical element configured to supply light to the light guide plate (see lines 8-11 of claim 1 of App’857); 

and 
a base configured to support the light guide plate unit, the light projecting unit, the moving mechanism, and the detector, wherein the moving mechanism moves the light guide plate unit in accordance with a detection result of the detector (see lines 17-18 of claim 1 of App’857).
App’857 does not explicitly teach a detector comprising a detection region in front of the light guide plate unit in the depth direction, the detector being configured to detect presence or absence of an object without contacting.
Okada teaches a gaming machine comprising a detector configured to detect presence or absence of an object without contacting (see column 5, lines 27-34 where photosensor 49 detects a shield plate 50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the illumination device of App’857 to include a detector as taught by Okada as an alternative way to control the operation of the device.
Regarding claim 2 of the instant application, claim 1 of App’857 teaches the illumination device according to claim 1, wherein the light guide plate unit comprises a plurality of light guide plates, and the plurality of the light guide plates are arranged at a predetermined interval in a depth direction, the light projecting unit is positioned at a side of the light guide plate unit, and comprises an optical element of an amount for one piece among the plurality of the light guide plates, and the moving mechanism moves the light guide plate unit to cause the light incident surface of any one light guide plate in 
Claim 3 of the instant application corresponds to claim 2 of App’857. 
Clam 4 of the instant application corresponds to claim 3 of App’857.
 Claim 5 of the instant application corresponds to claim 4 and 5 of App’857.
 Claim 6 of the instant application corresponds to claim 7 of App’857.
Claim 7 of the instant application corresponds to claim 2 of App’857.
Claim 8 of the instant application corresponds to claim 3 of App’857.  
	Claim 9 of the instant application corresponds to claim 6 and 8 of App’857.
Claim 10 of the instant application corresponds to claim 9 of App’857.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 7,220,181 B2).
Regarding claim 1,  Okada teaches an illumination device comprising: 
a light guide plate unit comprising a light guide plate (39g; see column 4, lines 31-48) configured to emit, from a light exit surface, light incident inside from a light incident surface; 

a moving mechanism (motors 45; see column 6, lines 51-63) configured to cause the light guide plate unit (39g) to reciprocate in a depth direction; 
a detector comprising a detection region in front of the light guide plate unit in the depth direction, the detector being configured to detect presence or absence of an object without contacting (see column 5, lines 27-34 where photosensor 49 detects a shield plate 50); 
and a base configured to support the light guide plate unit, the light projecting unit, the moving mechanism, and the detector, wherein the moving mechanism moves the light guide plate unit in accordance with a detection result of the detector (see column 5, lines 35-48 where LEDs 47a-47c are disclosed and attached to lamp case 46).
Regarding claim 5, Okada teaches the illumination device according to claim 1, wherein the light guide plate unit (39g; see column 4, lines 31-48), the light projecting unit (lens; see column 4, lines 31-48), and the moving  mechanism (motors 45; see column 6, lines 51-63) constitute an illuminator, and a plurality of the illuminators are arranged side by side on the base (see column 5, lines 35-48 where LEDs 47a-47c are disclosed and attached to lamp case 46).
Regarding claim 6, Okada teaches a game machine comprising: a game machine main body (1; see at least figure 1); and the illumination device according to claim 1, which is installed to face a side opposed to a player, in the game machine main .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 7,220,181 B2) in view of Niu (US 2015/0346420 A1).
Regarding claim 2, Okada teaches the illumination device according to claim 1, and further teach a light guide plate (39g; see column 4, lines 31-48), an optical element (lens; see column 4, lines 31-48) and a moving mechanism (motors 45; see column 6, lines 51-63) but does not explicitly teach wherein the light guide plate unit comprises a plurality of light guide plates, and the plurality of the light guide plates are arranged at a predetermined interval in a depth direction.
Niu teaches an electronic device comprising a first and second light guide plate (510, 520) of a collimated backlight source (see paragraph [0038] and [0039]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Okada to include a plurality of light guide plates as taught by Niu as an alternative way of guiding the emitting light to achieve a desired illumination output.
Regardign claim 9, Okada teaches the illumination device according to claim 2, wherein the light guide plate unit (39g; see column 4, lines 31-48), the light projecting 
Regarding claim 10, Okada teaches a game machine comprising:
a game machine main body (1); and the illumination device according to claim 2, which is installed to face a side opposed to a player, in the game machine main body  (see column 5, lines 35-48 where LEDs 47a-47c are disclosed and attached to lamp case 46).
Allowable Subject Matter
Claims 3, 4, 7 and 8 are rejected under double patenting rejection but are objected to as being dependent upon a rejected base claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if double patenting rejection is overcome by filing of a terminal disclaimer.
Claim 3 recites, inter alia, wherein the moving mechanism further comprises a voice coil motor as a drive source, a holding member configured to hold the voice coil motor, comprising: a fixed-side holder configured to hold a fixed portion of the voice coil motor and fixed to the base, and a movable-side holder configured to hold a movable portion of the voice coil motor and fixed to the light guide plate unit, wherein the fixed-side holder and the movable-side holder are slidably fitted to each other, and the light guide plate unit is movably supported by the fixed-side holder and the movable-side holder. 

Claim 7 recites, inter alia, wherein the moving mechanism further comprises a voice coil motor as a drive  source, a holding member configured to hold the voice coil motor, comprising: a fixed-side holder configured to hold a fixed portion of the voice coil motor and fixed to the base, and a movable-side holder configured to hold a movable portion of the voice coil motor and fixed to the light guide plate unit, wherein the fixed-side holder and the movable-side holder are slidably fitted to each other, and the light guide plate unit is movably supported by the fixed-side holder and the movable-side holder. 
Claim 8 is objected to based on dependency on an objected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M.A/Examiner, Art Unit 2875   

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875